
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 19
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Carter introduced
			 the following joint resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the
		  Department of Health and Human Services relating to Health Insurance
		  Issuers Implementing Medical Loss Ratio (MLR) Requirements Under the Patient
		  Protection and Affordable Care Act.
	
	
		That Congress disapproves the rule
			 submitted by the Department of Health and Human Services relating to
			 Health Insurance Issuers Implementing Medical Loss Ratio (MLR)
			 Requirements Under the Patient Protection and Affordable Care Act
			 (published at 75 Federal Register 74864 (December 1, 2010)), and such rule
			 shall have no force or effect.
		
